Citation Nr: 1044864	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  98-16 138A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to an initial compensable rating for post-
operative scars of a left thoracotomy.

2.  Entitlement to an initial compensable rating for post-
operative residuals of a left thoracotomy with a history of 
multiple pneumothoraces from March 15, 1997 to September 25, 
1998.

3.  Entitlement to an initial compensable rating for asbestosis, 
from September 25, 1998 to February 16, 2005, and in excess of 10 
percent, since February 16, 2005.

4.  Entitlement to an initial rating in excess of 20 percent for 
left long thoracic nerve paralysis.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to March 
1997.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from July 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which granted service connection for post-operative 
residuals of a left thoracotomy with a history of multiple 
pneumothoraces, among other claims.  An initial noncompensable 
rating was assigned, effective March 15, 1997.

Jurisdiction over this matter was transferred to the New York RO 
in approximately April 1998.

This matter was remanded by the Board in December 2004.  A May 
2006 Board decision granted a 10 percent rating for post-
operative residuals of a left thoracotomy with a history of 
multiple pneumothoraces, effective February 16, 2005, on the 
basis of restrictive lung disease.

The Veteran subsequently appealed the May 2006 Board decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  By a 
March 2008 Order, the Court granted the parties' Joint Motion for 
Partial Remand (joint motion), vacated the May 2006 Board 
decision as to the entitlement to an initial compensable rating 
for post-operative residuals of a left thoracotomy, prior to 
February 16, 2005, and to an initial rating in excess of 10 
percent for post-operative residuals of a left thoracotomy, since 
February 16, 2005, and remanded the case back to the Board for 
additional development and adjudication consistent with the joint 
motion.

In a July 2009 decision, the Board, in part, granted service 
connection for asbestosis and remanded the higher initial rating 
claims for post-operative residuals of a left thoracotomy for 
further development.

A November 2009 rating decision granted service connection for 
left long thoracic nerve paralysis and assigned a separate 
initial 20 percent rating for this condition.  This rating 
decision also re-characterized the Veteran's post-operative 
residuals of a left thoracotomy with a history of multiple 
pneumothoraces as asbestosis and assigned an initial rating on 
the basis of the Veteran's pulmonary function, effective 
September 25, 1998.

An April 2010 letter from the Veteran addressed various 
dependency issues.  These issues have not been adjudicated 
or addressed by the Agency of Original Jurisdiction (AOJ).  
The Board therefore does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.

The issues of entitlement to higher initial ratings for left long 
thoracic nerve paralysis and for asbestosis, since September 25, 
1998, are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Throughout the course of this appeal, the Veteran's surgical 
scarring has been manifested by stable, superficial scars with 
intermittent pain demonstrated on examination and subjective 
complaints of pain; the record is negative for scars that cover a 
total area in excess of six square inches or that limit function.

2.  For the period from March 15, 1997 to September 25, 1998, the 
Veteran's post-operative left thoracotomy with a history of 
multiple pneumothoraces manifested by Forced Vital Capacity (FVC) 
of 93.9 percent of predicted, Forced Expiratory Volume in one 
second (FEV-1) of 95.7 percent of predicted, the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity (FEV-
1/FVC) of 84 percent, and Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 88.88 
percent of predicted; the record was negative for a FVC of 75 to 
80 percent of predicted, a DLCO (SB) of 66 to 80 percent of 
predicted, a FEV-1of 71 to 80 percent of predicted, or a FEV-
1/FVC to of 71 to 80 percent.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for post-
operative scars of a left thoractomy have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 
4.118, Diagnostic Codes (DCs) 7803-7804 (2001), DCs 7801-7805 
(2008).

2.  The criteria for an initial compensable rating for post-
operative left thoracotomy with a history of multiple 
pneumothoraces from March 15, 1997 to September 25, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.10, 4.96, 4.97, DCs 6833, 6843 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23, 353 (Apr. 30, 
2008).

This case arises from disagreement with the initial rating 
following the grant of service connection.  The courts have held 
that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and any 
defect in the notice is not prejudicial.  Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are appropriately 
addressed under the notice provisions of 38 U.S.C. §§ 5104 and 
7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the 
VCAA, a veteran bears the burden of demonstrating any prejudice 
from defective VCAA notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has 
been no allegation of prejudice with regard to the issues decided 
herein.

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the matters decided herein.  38 U.S.C.A. § 5103A.  
The Veteran's service treatment records and private physician 
statements and VA treatment records are associated with his 
claims file.  The VA has obtained all pertinent/identified 
records that could be obtained and all evidence constructively of 
record has been secured.  Additionally, the Veteran has been 
afforded several VA examinations for the disabilities in issue, 
which along with the rest of the evidence of record, are adequate 
for rating purposes.  See Barr v. Nicholson, 21. Vet. App. 303 
(2007).  In December 2004, the Board remanded the case to allow a 
VA examination to be conducted to determine the current nature 
and severity of the condition.  Such an examination was conducted 
in February 2005.  The Board again remanded in July 2009 to allow 
for new VA examinations to be conducted, specifically VA scar and 
nerve examinations, which were conducted in September 2009.  The 
Board therefore concludes that there has been substantial 
compliance with the terms of the previous remands.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  Thus, VA's duty to assist 
is met.  Accordingly, the Board will address the merits of the 
claims decided herein.

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of disability, 
and staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability picture 
more nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

An October 1997 VA scars examination noted that the Veteran had 
had surgery for a collapsed lung in 1983.  Occasional pain, 
musculoskeletal in origin, which was exacerbated with lifting, 
pushing and pulling was reported.  Physical examination revealed 
a scar measuring about eight centimeters long on the anterior and 
posterior auxiliary lines as well as a small incisional scar for 
the chest tube.  There was also another scar mark on the left 
intercostals space on the fifth rib line.  Following this 
examination, diagnoses of a history of asbestos exposure and a 
history of a collapsed lung on the left with surgery of the left 
lung were made.

An October 1997 VA general medical examination reflects the 
Veteran's reports that his lungs felt as if they were being 
squeezed and that he gets shortness of breath "once in a while" 
without any exertion.  Physical examination noted that his lungs 
were clear.  An accompanying PFT revealed a FVC of 93.9 percent 
of predicted, a FEV-1 of 95.7 percent of predicted and a DLCO 
(SB) of 88.88 percent of predicted.  This testing also revealed a 
FEV-1/FVC of 84 percent.

In a September 1998 private opinion, Dr. K. S. indicated that the 
Veteran suffered from subjective and objective left upper 
extremity weakness and discomfort as a result of his left 
thoracotomy scar.  This scar had apparently caused secondary left 
posterior and mid-thoracic pain.  All of these scars adversely 
affected his daily functioning.

Healed surgical scars over the left chest were shown in a March 
2001 VA treatment note.

An August 2001 VA treatment note reflects the Veteran's 
complaints of chronic pressure-like sensation under the lateral 
border of the left scapula and episodic sharp pain that radiated 
into the left upper chest and lateral shoulder.  This episodic 
pain occurred three to four times per year when aggravated by a 
certain activity, and lasted for approximately one week.  There 
were no complaints of weakness, numbness or tingling.  Physical 
examination revealed atrophy of the left serratus anterior 
muscles and full bilateral shoulder range of motion.  Light touch 
sensation was intact bilaterally and muscle strength was 5/5.  An 
assessment of long thoracic nerve palsy with evidence of some 
ancillary nerve involvement and consequent loss of glenohumeral 
rhythm was made.

Complaints of intermittent left shoulder and rib cage pain were 
reported in a July 2002 VA treatment note.  This pain was 
attributed to his long thoracic nerve, which was injured during 
his thoracotomy and chest tube placement.  The Veteran was 
currently stable and was not taking any medications.

A February 2005 VA examination revealed a 1.5-inch ovoid scar 
over the scapula and an 8- by 1.25-inch horizontal scar along the 
sixth thoracic space and on the right posterior chest wall.  A 
2.125-inch scar located inferior to the larger scar was also 
noted.  An accompanying shoulder X-ray revealed mild degenerative 
joint disease bilaterally.  Following this examination and a 
review of the Veteran's claims file, diagnoses of mild 
degenerative joint disease of the bilateral shoulders and 
cervical spine were made.  The examiner opined that there was no 
evidence of a long thoracic nerve injury other than mild left 
scapula winging.

A second February 2005 VA examination revealed a 1.5-inch ovoid 
scar over the scapula of the Veteran's right shoulder.  Physical 
examination also revealed an 8- by 0.25-inch horizontal scar 
along the sixth thoracic space and on the left posterior wall as 
well as a 2- by 0.125-inch scar inferior to the larger scar.

In a January 2009 letter, Dr. K. S., the Veteran's private 
physician, indicated that the Veteran had developed chronic pain 
in the left chest wall as a result of repeated interventions for 
his in-service pneumothoraces.  A 6-inch scar on the left chest 
wall and a 2-inch scar on the left anterior chest had resulted 
from these interventions.  He incurred daily discomfort and pain 
at the two scar sites.  The Veteran also suffered from neuralgia 
of the long thoracic nerve, resulting in chronic weakness and 
pain in the left shoulder and back muscles and moderate scapular 
winging.

In a February 2009 statement, the Veteran's wife indicated that 
he had episodes of shoulder pain that caused him to limit the use 
of his left arm.  He had scars on the left side of mid-chest, 
including one that was about 6 inches long and about 0.5 inch 
wide.  This scar had a jagged appearance.  There were also two 
inch long scars about 0.25 inches wide that resulted from the 
tubes, which were placed into his chest during service.  On the 
front left center of his chest, there was an "eye" shaped scar 
about 2 inches by 1 inch, which appears to be the source of most 
of the stabbing pains.  These scars were large and unsightly and 
the appearance of these scars bothered the Veteran.

In a March 2009 statement, the Veteran described the appearance 
of his scars.  He has experienced pain, which was sharp and 
severe at times, in these scarred areas since his in-service 
surgical procedures.  This pain, which was described as a 
stabbing pain deep within the tissue, occurred if he put pressure 
on the area or twisted his shoulders and torso.  These scars are 
ugly and their physical appearance prevented him from removing 
his shirt in public.  His left muscles are visibly atrophied and 
have left him physically weakened to the point where it was 
difficult to raise or hold any weight above his shoulder height.

A September 2009 VA scar examination reflected the Veteran's 
complaints of numbness and paresthesias on the thoracotomy scar.  
Physical examination revealed a scar located below the left 
nipple that was seven inches in length and a second scar located 
two inches below on the 12th intercostals area that was two 
inches in length.  A third scar located two inches lateral to the 
sternal area that was one inch long was also noted.  There was no 
scar pain on examination and the scar was linear.  The scar was 
attached to the skin, underlying tissue and the intercostal 
muscles.  Examination was negative for loss of skin over the 
scar, facial scars, limitation of function caused by the scar or 
disfiguring scars of head, face or legs.  Following his 
examination and a review of the Veteran's claims file, a 
diagnosis of scars were made.  The examiner opined that the 
residuals of the left thoractomy were scars and long thoracic 
nerve paralysis on the left.  The symptoms of the thoractomy 
scars included numbness, paresthesias and pain in the scar area.  
These three scars were deep, stable and tender and did not limit 
motion nor were did they have ulcerations.  These symptoms have 
occurred throughout the appellate period.

Analysis

Surgical Scarring

The Veteran contends that he is entitled to a compensable rating 
for his post-operative left thoractomy scarring due to tenderness 
and pain.

The criteria for the evaluation of skin disorders, including 
scars, were revised during the course of the Veteran's appeal.  
See 67 Fed. Reg. 49,590 et seq. (July 21, 2002) (codified at 38 
C.F.R. § 4.118).

Prior to August 30, 2002, scars that were superficial, poorly 
nourished with repeated ulceration warranted a maximum 10 percent 
rating.  DC 7803 (2002).  Scars that were superficial, tender and 
painful on objective demonstrated warranted a maximum 10 percent 
rating.  38 C.F.R. § 4.118, DC 7804 (2002).

After August 30, 2002, deep scars or those that cause limited 
motion and cover an area exceeding six square inches warrant a 10 
percent rating, and scars exceeding 12 square inches warrant a 20 
percent rating.  38 C.F.R. § 4.118, DC 7801 (2008).

Superficial scars that do not cause limited motion and cover an 
area of 144 square inches or greater warrant a maximum 10 percent 
rating.  DC 7802 (2008).  Unstable, superficial scars warrant a 
maximum 10 percent rating.  DC 7803 (2008).  Superficial scars 
which are painful on examination warrant a maximum 10 percent 
rating.  DC 7804 (2008).  Other scars are rated on limitation of 
function of the affected part.  DC 7805 (2008).

A superficial scar is one not associated with underlying soft 
tissue damage. DC 7802, Note (2).  An unstable scar is one where, 
for any reason, there is frequent loss of covering of skin over 
the scar.  DC 7803, Note (1).

The criteria for rating scars were also revised for claims 
received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, DCs 7800 
to 7805).  As the Veteran's claim was pending prior to that date, 
and neither he nor his representative has asked that the new 
schedular criteria be applied here, the matter will only be 
evaluated under the two former rating criteria.  See id.

A compensable rating for the Veteran's surgical scars under the 
former rating criteria requires them to be superficial, tender 
and painful on objective demonstration or superficial, poorly 
nourished with repeated ulceration under the former rating 
criteria.  38 C.F.R. § 4.118, DCs 7803, 7804 (2001).  A 
compensable rating under the criteria effective August 22, 2002 
requires a deep scar that covers an area exceeding six square 
inches, a superficial scar covering an area of 144 square inches, 
an unstable superficial scar or a superficial scar that was 
painful on examination.  38 C.F.R. § 4.118, DCs 7801-7804 (2008).

The Veteran has consistently complained that his chest scars were 
painful throughout the course of this appeal.  The September 2009 
VA examiner found that the Veteran's chest scars were deep, 
stable, that they did not limit motion and that they did not have 
ulcerations but provided contradictory assessments as to whether 
they were tender.  Although the September 2009 VA examiner 
indicated that the Veteran's chest scars were "attached" to the 
underlying tissue, he did not indicate that the scarring was 
associated with underlying soft tissue damage.  A January 2009 
letter from the Veteran's private physician indicated that the 
Veteran's scars were painful.  In a February 2009 statement, the 
Veteran's wife reported that these chest scars were painful.  
Applying all reasonable doubt in favor of the Veteran, the Board 
concludes that an initial 10 percent rating for chest scars is 
therefore warranted throughout the course of this appeal.  
38 C.F.R. § 4.118, DCs 7803-7804 (2001); 38 C.F.R. § 4.118, DCs 
7801-7804 (2008).

A rating in excess of 10 percent is not warranted as the area of 
scarring does not exceed 12 square inches.  See 38 C.F.R. 
§ 4.118, DC 7801 (2008).  In addition, a rating in excess of 10 
percent is not warranted under the former criteria as such a 
rating was available only for disfiguring scars of the head, face 
or neck or for burn scars.  See 38 C.F.R. § 4.118, DC 7800, 7801 
(2001).

Left Thoracotomy Residuals

The Veteran's pulmonary disability has been rated by analogy 
under the diagnostic codes for asbestosis and a pneumothorax.  
Asbestosis is evaluated under the General Rating Formula for 
Interstitial Lung Disease.  Under these criteria, factors to 
consider when determining the proper evaluation include FVC and 
DLCO (SB).

Pursuant to the General Rating Formula for Interstitial Lung 
Disease, a 10 percent rating is warranted for FVC of 75 to 80 
percent predicted, or a DLCO (SB) of 66 to 80 percent predicted.  
A 30 percent rating is warranted for FVC of 65 to 74 percent 
predicted, or a DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating requires FVC of 50 to 64 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with cardio-
respiratory limitation.  A 100 percent rating requires 
demonstrated evidence of FVC of less than 50 percent of predicted 
value, or; DLCO (SB) of less than 40 percent of predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiac or respiratory limitation, or; cor 
pulmonale (right heart failure) or pulmonary hypertension, or; 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, DC 6833.

Traumatic chest wall defects, including pneumothorax, are 
evaluated under the General Rating Formula for Restrictive Lung 
Disease.  Under this Formula, a 10 percent rating is warranted 
where FEV-1 is 71 to 80 percent; or the ratio of 
FEV-1/FVC is 71 to 80 percent; or where or DLCO (SB) is 66 to 80 
percent predicted.  A 30 percent rating is warranted where FEV-1 
is 56 to 70 percent; FEV-1/FVC is 56 to 70 percent; or DLCO (SB) 
is 6 to 65 percent of predicted.  38 C.F.R. § 4.97, DC 6843.

A 60 percent rating under the General Rating Formula for 
Restrictive Lung Disease is warranted for FEV-1 of 40 to 55 
percent of predicted value; or the FEV-1/FVC is 40 to 55 percent 
of predicted value; or DLCO (SB) is 40 to 55 percent of 
predicted.  A 100 percent rating is warranted when the FEV-1 is 
less than 40 percent predicted, or; the FEV-1/FVC is less than 40 
percent, or; maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure) or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory failure, 
or; patient requires oxygen therapy.  Id.  The rating criteria 
contemplate PFT results post-therapy, which is the standard basis 
for comparison of pulmonary function.  See 38 C.F.R. § 
4.96(d)(5).

The Board also notes that when VA amended the Rating Schedule 
concerning respiratory conditions, effective from October 6, 
2006.  VA added provisions that clarify the use of PFTs in 
evaluating respiratory conditions.  A new paragraph (d) to 38 
C.F.R. § 4.96, is titled "Special provisions for the application 
of evaluation criteria for diagnostic codes 6600, 6603, 6604, 
6825-6833, and 6840-6845."  In pertinent part, this regulation 
states that post-bronchodilator studies are required when PFTs 
are done for disability evaluation purposes except when the 
results of pre-bronchodilator PFTs are normal or when the 
examiner determines that post- bronchodilator studies should not 
be done and states why.  38 C.F.R. § 4.96(d)(4).

For the period between March 15, 1997 and September 25, 1998, the 
Veteran's post-operative residuals of a left thoracotomy with a 
history of multiple pneumothoraces were measured by an October 
1997 PFT.  This PFT revealed a FVC of 93.9 percent of predicted, 
a FEV-1 of 95.7 percent of predicted, a FEV-1/FVC of 84 percent, 
and DLCO (SB) of 88.88 percent of predicted.  These testing 
results warrant a noncompensable rating under the General Rating 
Formula for Interstitial Lung Disease and Restrictive Lung 
Disease.  38 C.F.R. § 4.97, DCs 6833, 6843.  A compensable rating 
is not warranted unless the PFT reveals a FVC of 75 to 80 percent 
of predicted, a DLCO (SB) of 66 to 80 percent of predicted, a 
FEV-1 of 71 to 80 percent of predicted or a FEV-1/FVC of 71 to 80 
percent.  Id.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they have 
been raised by the Veteran, as required by the holding in 
Schafrath.  The Board has found no other section that provides a 
basis upon which to assign a higher initial rating.

Extraschedular Ratings

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the Rating 
Schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the Rating Schedule is 
inadequate to evaluate a claimant's disability picture and that 
picture has related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for completion 
of the third step-a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

The Veteran's surgical scars and post-operative residuals of a 
left thoracotomy with a history of multiple pneumothoraces have 
manifested as described above.  Here, the rating criteria 
reasonably describe his disability level and symptomatology and 
provides for more severe symptoms than shown by the evidence 
during the period in question; thus, his disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluations for scarring and a lung disability, therefore, are 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
There were no periods of hospitalization related to either 
disability reported during the appellate period.  Hence, referral 
for consideration of an extraschedular rating is not warranted.

Total Rating for Compensation Based on Individual Unemployability 
(TDIU)

The Court has held that TDIU is an element of all appeals of an 
initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU 
is granted where a veteran's service-connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. § 
4.16 (2010).

The Veteran reported that he was working at a power plant in a 
July 2002 VA treatment note.  In a March 2009 statement, the 
Veteran indicated that he had to limit his physical performance 
at work due to his shoulder condition.  The Veteran has not 
alleged, and the record is negative for evidence, that he was 
unable to work due to his service-connected post-operative 
residual scars due to a left thoracotomy or post-operative 
residuals of a left thoracotomy with a history of multiple 
pneumothoraces.  Further consideration of TDIU is therefore not 
warranted.



ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, entitlement to an initial 10 percent rating 
for post-operative scars of a left thoracotomy is granted.

Entitlement to an initial compensable rating for post-operative 
residuals of a left thoracotomy with a history of multiple 
pneumothoraces, from March 15, 1997 to September 25, 1998 is 
denied.


REMAND

In a July 2009 decision, the Board, in part, grant service 
connection for asbestosis.  A November 2009 rating decision 
implementing that decision, not only granted service connection 
for asbestosis, assigning an initial noncompensable rating from 
September 25, 1998 and a 10 percent rating from February 16, 
2005, but also granted service connection for paralysis of the 
left long thoracic nerve and assigned an initial rating of 20 
percent, effective March 15, 1997.  The Veteran's representative 
subsequently filed a notice of disagreement (NOD) to the initial 
disability rating assigned for paralysis of the left long 
thoracic nerve and requested review by a Decision Review Officer 
(DRO).  A statement of the case (SOC) has not yet been issued.

The Board is therefore required to remand the claim for an 
initial rating in excess of 20 percent for paralysis of the left 
long thoracic nerve for the issuance of a SOC in accord with the 
Court's holding in Manlincon v. West, 12 Vet. App. 238 (1999).  
The Board emphasizes, however, that to obtain appellate review of 
an issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

On remand, the Veteran should be asked to identity and sign 
releases for healthcare providers that have treated him for any 
respiratory disorder since September 25, 1998.  In particular, 
records from Saratoga Family Physicians.  When VA is put on 
notice of the existence of private medical records, VA must 
attempt to obtain those records before proceeding with the 
appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, the VA 
should request that the Veteran provide authorization to enable 
it to obtain medical records from any private healthcare provider 
identified by the Veteran who may have treated him for 
respiratory complaints.  The Board reminds the Veteran that the 
duty to assist is not a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Further, outstanding VA treatment records should be associated 
with the record.  In this regard, VA should try to obtain any 
treatment records for the Veteran from the Western and Upstate 
New York VA Healthcare Systems, since September 25, 1998.  In 
particular, the Board notes that the September 2009 VA 
respiratory examiner reported that the Veteran "had PFTs."  It 
is not clear whether this examiner was referring to past testing 
results or whether new PFTs had been performed in conjunction 
with the VA examination.  The results of this testing, if any, 
are not located in the claims file.  Any such examination results 
are required to properly evaluate the Veteran's asbestosis under 
the General Formula for Interstitial Lung Disease.  The Board 
emphasizes that records generated by VA facilities that may have 
an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998).

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his 
representative an SOC on the issue of 
entitlement to an initial rating in excess of 
20 percent for paralysis of the left long 
thoracic nerve, along with a VA Form 9, and 
afford them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that issue.  The Veteran and his 
representative are hereby reminded that 
to obtain appellate review of any matter 
not currently in appellate status, a 
timely appeal must be perfected. 

2.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the Western and Upstate New York VA 
Healthcare system, since September 25, 1998, 
particularly copies of PFT results that may 
have been performed in conjunction with the 
September 2009 VA respiratory examination.  
If such testing was not conducted during the 
September 2009 VA examination, this should be 
documented in the claims file.  All records 
and/or responses received should be 
associated with the claims file.

3.  Send a letter to the Veteran and his 
representative and ask that he identify all 
non-VA and VA healthcare providers that have 
treated him for shortness of breath, 
breathing problems or any respiratory 
disorder, since September 25, 1998, and to 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
the claim remaining on appeal.  Obtain 
records from each healthcare provider he 
identifies that might still have available 
records, if not already in the record.  In 
particular, ask the Veteran to sign an 
authorization for release of medical records 
from his primary care physicians at the 
Saratoga Family Physicians.  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his representative of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4.  After completing the above requested 
action, and any additional notice and/or 
development deemed warranted, readjudicate 
the claims for higher initial ratings for 
asbestosis remaining on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
furnish him and his representative an SSOC, 
and afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further appellate 
consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


